Case 5:21-cv-00671-JGB-SP Document 22 Filed 07/23/21 Page 1 of 2 Page ID #:178




  1
  2                                                             JS-6
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  8
  9    J Gold LLC,                                          Case No. EDCV 21-671 JGB (SPx)
10
                                              Plaintiff,
11
                     v.                                             JUDGMENT
12
       G and Q Medical Supplies, LLC, and Glen
13
       Alabastro,
14
                                           Defendants.
15
16
      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17
18    Judgment for Plaintiff shall be entered as follows:
19       1. Plaintiff is AWARDED:
20
                 a. $2,727,500.00 in damages; and
21
                 b. $58,834.87 in attorneys’ fees and costs.
22
23       2. Defendants are jointly and severally liable for damages.
24          //
25
            //
26
            //
27
28          //
Case 5:21-cv-00671-JGB-SP Document 22 Filed 07/23/21 Page 2 of 2 Page ID #:179
